Name: Commission Regulation (EEC) No 2581/87 of 27 August 1987 fixing the monetary coefficient applicable on imports of dried grapes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 8 . 87 Official Journal of the European Communities No L 244/25 COMMISSION REGULATION (EEC) No 2581/87 of 27 August 1987 fixing the monetary coefficient applicable on imports of dried grapes countervailing charges to be imposed where that price is not observed ; whereas the import prices as set out in Annex II of that Regulation are calculated as specific percentages of the minimum import price ; whereas as a result the monetary coefficient should apply both to the minimum import prices and the import prices, HAS ADOPTED THIS REGULATION : Article 1 After having converted the minimum import prices and the import prices as set out in Annexes I and II of amended Regulation (EEC) No 2184/87 into one of the following national currencies by applying the agricultural conversion rate , the resulting amount shall be multiplied by the following coefficient : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1928/87 (2), and in particular Article 9 (6) thereof, Having regard to Commission Regulation (EEC) No 2237/85 of 30 July 1985 laying down detailed rules for the application of the minimum import price system for dried grapes (3), and in particular Article 4 thereof, Whereas Article 4(1 ) of Regulation (EEC) No 2237/85 provides that the Commission shall fix a monetary coeffi ­ cient equal to the real monetary gap between the agricul ­ tural conversion rate for the currency of a Member State and the central rate, or, where applicable , the market rate when that gap is equal to or more than 2,5 percentage points ; Whereas Article 4(2) of Regulation (EEC) No 2237/85 provides that the monetary coefficient shall be fixed before the commencement of the marketing year and , subsequently, on the first Monday of the months of November, January, March , May and July ; Whereas Commission Regulation (EEC) No 2184/87 (4), fixes the minimum import price applicable to dried grapes during the marketing year 1987/88 as well as the for the Greek drachma : for the pound sterling : for the Portuguese escudo : for the French franc : for the Irish pound : for the Italian lire : 1,324 1,200 1,069 1.050 1.051 1,048 Article 2 This Regulation shall enter into force on 1 September 1987 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 August 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 183, 3 . 7 . 1987, p. 32. (3) OJ No L 209, 6 . 8 . 1985, p . 24 . (4) OJ No L 203, 24 . 7 . 1987, p . 16 .